*369Opinion by
Johnson, J.
At the trial the official papers were moved in evidence. The record disclosed that the regulations attending the free entry of the mer•chandise were duly complied with, but inasmuch as the appraiser had reported ■that there was no evidence of origin, the collector assessed duty thereon. However, in an amended appraiser’s report he stated that the merchandise was “Believed to be of Amer. origin.” Following the appraiser’s amended report, the collector’s memorandum stated that the merchandise is entitled to free entry under paragraph 1615, supra. On the record presented, the claim of the plaintiff was sustained.